                                  IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                          STATESVILLE DIVISION
                                            5:14-CR-00018-KDB
               USA                                           )
                                                             )
                   v.                                        )               ORDER
                                                             )
               BRENDA WYATT TRIPLETT                         )
                                                             )

                        THIS MATTER is before the Court on the defendant’s pro se pleading

              requesting a sentence reduction pursuant to Amendment 782 to the Sentencing

              Guidelines. (Doc. No. 28)

                        This Court has previously ruled that Amendment 782 provides no change in

              the guideline calculations in this case. (Doc. No. 21: Order denying Sentence

              Reduction at 1). Additionally, pursuant to USSG §1B1.10(b)(2)(A), if the previous

              sentence was a variance from the previous guideline range, the term of

              imprisonment cannot be reduced to less than the amended guideline range.

                        IT IS, THEREFORE, ORDERED that the defendant’s motion (Doc. No. 28)

              is DENIED.

                        The Clerk is directed to certify copies of this Order to the defendant, the

              Federal Defender, the United States Attorney, the United States Marshals Service,

              and the United States Probation Office.



Signed: November 6, 2019
